DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidekura (US 5,325,807).
In re. claim 1, Hidekura teaches a system for securing a glazing (5) to a structure of a vehicle (A) (fig. 1), comprising a first primary half-frame (6) for locking a first main face of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 3), and a second primary half-frame (2) for locking a second main face of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 2), the first and second primary half-frames being fixed together with fasteners (12) to form an assembly (fig. 4d) in which the glazing (5) is mounted between the first primary half-frame and the second primary half-frame and in which the first primary half-frame and the second primary half-frame are fixed to each other with said fasteners (fig. 4d), said assembly having a periphery (fig. 3) and said assembly being secured to the structure of the vehicle (fig. 2), wherein the first primary half-frame is made up of n parts fixed in consecutive pairs (8 shown in fig. 3) and includes n first junctions (face of either portion (66) or portion (67)) (figs. 3 and 5), each first junction of the n first junctions forming a first junction where two consecutive parts of the n parts of the first primary half-frame are connected to each other (col. 4, ln. 36-45), where n is a whole number greater than or equal to 2 (fig. 3), each of the n first junctions being positioned on said first primary half-frame along the periphery of the assembly (fig. 3), and wherein the second primary half-frame (2) is made up of m parts (8 shown in fig. 2) fixed in consecutive pairs and includes m second junctions (face of either portion (23) or portion (24)) (figs. 2 and 5), each second junction of the m second junctions forming a second junction that connects two consecutive parts of the m parts of the second primary half-frame (fig. 5), where m is a whole number greater than or equal to 2, where n and m are identical (figs. 2-3), each of the m second junctions being positioned on said second primary half-frame along the periphery of the assembly (fig. 2), and wherein, along said periphery of said assembly, each first junction of the n first junctions is positioned at a different location than each second junction of the m second junctions, such that, along said periphery, each first junction is arranged at a location that does not coincide with any locations of the m second junctions (e.g. junction of portion (23) would not align with at least junction of portion (66) or portion (67), as the portions (66, 67) are offset; likewise, for portion (24)) (figs. 2-3).
In re. claim 2, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the second primary half-frame is directly fixed to the structure of the vehicle (fixed to sheet (1) via fastener (11)) (fig. 4d).  
In re. claim 3, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the second primary half-frame is fixed to a secondary frame (3) which is fixed to the structure of the vehicle (figs. 3-4d).  
In re. claim 4, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 3, wherein the secondary frame (2) is movable with respect to the structure of the vehicle (figs. 4a-4b).  
In re. claim 5, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein consecutive parts of the first primary half-frame, or consecutive parts of the second primary half-frame, or both, are joined in pairs by fitting together complementary shapes (fig. 5).  
In re. claim 6, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 5, wherein the consecutive parts of the first primary half-frame, or the consecutive parts of the second primary half-frame, or both, are fixed in pairs by bonding (bonded via screw (73)) (fig. 7).  
In re. claim 7, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 5, wherein the consecutive parts of the first primary half-frame or the consecutive parts of the second primary half-frame, or both, are fixed in pairs by screwing (via screw (73)) (fig. 7).  
In re. claim 8, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 3 (8 shown in figs. 2-3).  
In re. claim 9, Hidekura teaches the system for securing glazing to the structure of a vehicle as claimed in claim 1, wherein the whole numbers n or m, or both, are at least equal to 4 (8 shown in figs. 2-3).  
In re. claim 10, Hidekura teaches a system for securing a glazing (5) to a structure of an aircraft (intended use for other vehicle provides the equivalent structure) (col. 2, ln. 8-12), comprising a first primary half-frame (6) for locking a first main face of the glazing that is intended to be oriented toward the outside of the vehicle (fig. 3), and a second primary half-frame (2) for locking a second main face of the glazing that is intended to be oriented toward the inside of the vehicle (fig. 2), the first and second primary half-frames being fixed together with fasteners (12) to form an assembly (fig. 4d) in which the glazing is mounted between the first primary half-frame and the second primary half-frame and in which the first primary half-frame and the second primary half-frame are fixed to each other with said fasteners (fig. 4d), said assembly having a periphery (fig. 3) and said assembly being secured to the structure of the aircraft (covered by other vehicle), wherein the first primary half-frame is made up of n parts fixed in consecutive pairs, where n is a whole number greater than or equal to 2 (8 shown in fig. 3), and wherein the second primary half-frame is made up of m parts fixed in consecutive pairs, where m is a whole number greater than or equal to 2 (8 shown in fig. 2), where n and m are identical (figs. 2-3), wherein the first primary half-frame includes a plurality of first junctions positioned along a periphery of the assembly (face of either portion (66) or portion (67)) (figs. 3 and 5), each first junction of the plurality of first junctions forming a junction between two consecutive parts of the first primary half-frame (col. 4, ln. 36-45), wherein the second primary half- frame (2) includes a plurality of second junctions positioned along the periphery of the assembly (8 shown in fig. 2), each second junction of the plurality of second junctions forming a junction between two consecutive parts of the second primary half-frame (face of either portion (23) or portion (24)) (figs. 2 and 5), and wherein the plurality of first junctions are positioned along the periphery of the assembly at different locations than those of the plurality of second junctions such that, along said periphery, each first junction is arranged at a location that does not coincide with any locations of the second junctions (e.g. junction of portion (23) would not align with at least junction of portion (66) or portion (67), as the portions (66, 67) are offset; likewise, for portion (24)) (figs. 2-3).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647